Citation Nr: 9921997	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  92-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from January 1971 to 
January 1974.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).

By a decision dated in May 1994, the Board denied the issue 
of whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) and by an Order dated in July 1996, 
the Court granted the Appellee's Motion For Remand, vacating 
the Board's decision and remanding for additional 
development.


REMAND

In accordance with the Court's Order dated in July 1996, the 
Board remanded this case to the RO for further development of 
the evidence in March 1997, to include a VA examination to 
determine the etiology of the veteran's current epididymitis, 
if found.  The Board is obligated by law to ensure that the 
RO complies with its directives.  The Court has stated that 
compliance by the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

A VA examination was conducted in April 1997.  At that time 
the examiner indicated that the veteran had been examined by 
an urologist in April 1997, and tests were conducted in April 
1997 and May 1997.  These records are not in the claims file.  
Following the examination, the examiner indicated that an 
opinion as to the etiology of the veteran's current 
epididymitis could not be provided based upon the urologist's 
examination in April 1997, as the examination by the 
urologist was incomplete and the complete test results that 
were conducted in conjunction with the examination were not 
in the claims file for review.  

The urologist, who apparently examined the veteran in April 
1997, in an addendum dated in August 1997 stated, in 
pertinent part, "[i]n my medical opinion, it is at least as 
likely as not that the current epididymitis in NOT related to 
the May 1972 episodes."  However, as previously stated the 
examination report and test findings conducted by the 
urologist are not on record.  The Remand specifically 
requested that the examination be done by a urologist.

It is also unclear from the phrasing of this opinion as to 
whether the examiner is indicating that it is as likely as 
not (50/50) the current epididymitis is in fact, related to 
the veteran's service. 

In March 1997, the RO requested the veteran to furnish all 
information regarding treatment for the epididymitis.  The 
veteran did not respond.

During the veteran's videoconference hearing before a member 
of the Board in October 1998, he testified that he had 
recently received treatment at a VA facility for his 
epididymitis.  He also indicated that he was treated for 
epididymitis in the 1970s and 1980s.  The veteran believed 
that these records were on file.  The record shows that in a 
release of information form, dated in August 1998, the 
veteran requested a copy of VA treatment records dated in 
April 1997.  It is unclear whether these records were 
furnished to the veteran by the RO.  

In adjudicating the current issue on appeal as to whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for epididymitis, the RO 
determined that the additional evidence was not new and 
material, as the new evidence did not create the possibility 
that the outcome of the earlier decision would be changed.  
There is, however, no longer a requirement that in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the epididymitis since 
service.  The RO is requested to obtain 
all records which are not on file.  If 
not previously accomplished, the RO 
should furnish the veteran a copy of the 
VA medical records dated in April 1997, 
as requested by the veteran.  

He should be notified that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  The RO should obtain copies of the 
treatment records from the VA facility in 
Montgomery, Alabama, to include April and 
May 1997.

3.  The examination report and all 
associated diagnostic tests and studies 
conducted by the board-certified 
urologist in April 1997 and May 1997, 
should be associated with the veteran's 
claims file.  It is requested that the 
urologist who conducted the April 1997 
examination, after reviewing the record, 
provide an opinion as to whether it is as 
likely as not (50/50) that any current 
epididymitis found, is related to the 
veteran's military service.  The 
urologist must provide a rationale for 
any opinion expressed.  

If an opinion cannot be provided without 
resort to speculation, it should be 
noted.  The claims file and a copy of 
this Remand must be provided to the 
urologist for review and the urologist 
should state in the report that a review 
of the veteran's claims file was 
conducted.

4.  If the examination report or 
pertinent studies and tests by the board-
certified urologist dated in April 1997 
and May 1997are not now available, or if 
the board-certified urologist who 
conducted the April 1997 examination is 
no longer available to provide the 
requested opinion, the RO should schedule 
the veteran for an examination by a 
board-certified urologist, if available, 
to determine the etiology of the 
veteran's epididymitis, if found.  If a 
board-certified urologist is not 
available, it should be noted in the 
claims file.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

It is requested that the urologist 
provide an opinion as to whether it is as 
likely as not (50/50) that any current 
epididymitis found, is related to the 
veteran's service.  The urologist must 
provide a rationale for any opinion 
expressed.  If an opinion cannot be 
provided without resort to speculation, 
it should be noted.  The claims file and 
a copy of this Remand must be made 
available to the examiner prior to the 
examination and the examiner should 
document in the examination report that a 
review of the claims file was conducted.  

5.  The RO should notify the veteran that 
it is his responsibility to report for 
the examination and inform him of 
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  

"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  Thereafter, the RO should 
readjudicate the issue on appeal, mindful 
of the holding in Hodge, as discussed 
above.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
provided an opportunity to respond 
thereto.  If the issue on appeal remains 
denied, the case should be returned to 
the Board for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. notice; 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


